                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BERNARD SCOTT                      :                    CIVIL ACTION
                                   :
      v.                           :
                                   :
CITY OF PHILADELPHIA, PHILADELPHIA :
DEPARTMENT OF PRISONS, BLANCHE :
CARNEY, Prison Commissioner and    :
MICHELLE FARRELL, Warden at PICC   :                    NO. 19-4268


                                        MEMORANDUM

Savage, J.                                                                 October 24, 2019

          Plaintiff Bernard Scott, a prisoner incarcerated at the Philadelphia Detention

Center, brings this civil action pursuant to 42 U.S.C. § 1983 based upon his conditions of

confinement at the Philadelphia Industrial Correctional Center (“PICC”). He sues the City

of Philadelphia, the Philadelphia Department of Prisons, Blanche Carney (Commissioner

of the Philadelphia Department of Prisons), and Michelle Farrell, the warden of PICC.

Scott also seeks leave to proceed in forma pauperis.

          For the following reasons, we shall grant Scott leave to proceed in forma pauperis

and dismiss his Complaint without prejudice with leave to amend.

                                             FACTS

          In his complaint, Scott alleges that the events giving rise to his claims occurred at

PICC in October 2018. He avers that he was transferred from the Curran-Fromhold

Correctional Facility to PICC on October 24, 2018 to a “shared housing unit with protective

custody inmates which is a violation of prison policy and security procedure.” 1 Scott



1   Compl. at 3 (Doc. No. 2).
further asserts that this transfer “constantly violated recreation time and phone calls to

family and legal representation.”2 Scott does not provide any factual allegations about

his claims. He avers that he suffered “denial of due process, denial of access to legal

counsel, denial of showers, cruel and unusual punishment . . . mental anguish, severe

stress, [and] emotional distress.”3 Given his pro se status, we shall construe his claims

to be constitutional claims pursuant to 42 U.S.C. § 1983 based on the conditions of his

confinement.

                                   STANDARD OF REVIEW

          Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), we must dismiss the complaint if it fails

to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

A court may dismiss all or part of an action for “failure to state a claim upon which relief

can be granted.” FED. R. CIV. P. 12(b)(6). The complaint must plead “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)). The plaintiff must allege facts that indicate “more

than a sheer possibility that a defendant has acted unlawfully.” Id. Pleading only “facts

that are ‘merely consistent with’ a defendant’s liability” is insufficient and cannot survive

a motion to dismiss. Id. (quoting Twombly, 550 U.S. at 557).




2   Id.

3   Id.


                                               2
                                       DISCUSSION

       To state a claim under 42 U.S.C. § 1983, [ last name petitioner ] must allege facts

which, if proven, would establish that: (1) he was deprived of a right secured by the

Constitution or laws of the United States; and (2) the person depriving him of that right

acted under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988) (citations omitted);

Miller v. Mitchell, 598 F.3d 139, 147 (3d Cir. 2010) (citation omitted). Accepting the facts

alleged in the complaint as true and drawing all inferences from them in favor of [

petitioner ], we conclude that [ petitioner ] has not stated a plausible claim against the

defendants.

       The complaint is deficient for several reasons. First, the Philadelphia Department

of Prisons is not a properly named defendant. A “prison or correctional facility is not a

‘person’ that is subject to suit under federal civil rights laws.” Regan v. Upper Darby Twp.,

No. CIV A 06-1686, 2009 WL 650384, at *4 (E.D. Pa. Mar. 11, 2009), aff'd, 363 F. App'x

917 (3d Cir. 2010); see also White v. Green, Civ. A. No. 09-1219, 2009 WL 3209647, at

*2 (E.D. Pa. Oct. 6, 2009) (“This Court has held that the George W. Hill Correctional

Facility, is not a legal entity that is amenable to suit under § 1983.”) (quotations omitted).

       Second, the plaintiff has not stated a claim against the individual defendants. He

does not allege what each one of the defendants did and when. There is nothing in the

complaint showing how any of the individual defendants was responsible for violating the

plaintiff’s rights through his or her own misconduct or his or her deliberate indifference to

a known deficiency in a policy or procedure.

       Third, Scott’s complaint is based on conclusory phrases that his constitutional

rights were violated in connection with recreation time, phone call allowance time, and



                                              3
access to showers while he was incarcerated at PICC. He has not provided any factual

allegations about the conditions to which he was subjected. Nor are there any allegations

that the conditions rise to the level of a constitutional violation. Scott has also not alleged

facts explaining how the individual defendants were involved in or responsible for

subjecting him to cruel and unusual punishment or otherwise violating his rights. Thus,

we shall dismiss his complaint for failure to state a claim against any of the defendants

and grant him leave to amend his complaint.




                                    /s/ TIMOTHY J. SAVAGE J.




                                              4
